By the Court, Bronson, J.
Whether the plea is false or-not, is more a question of law, than it is one of fact. It depends on the inquiry, whether the statute of limitations commenced running immediately after the return day of the execu-, tion; and that is not a matter to be settled in this way.
The plea may be bad because it says, not guilty within, three years, instead of alleging that the action did not ac-. *673crue within that time. (2 R. S. 296, § 22. Dyster v. Battye, 3 B. & Ald. 438.) But that question is not now before us, for this is neither a demurrer, nor a motion to strike out the plea as frivolous.
Motion denied.